--------------------------------------------------------------------------------

EXHIBIT 10.1
 


VERSO TECHNOLOGIES, INC.
2007 STOCK INCENTIVE PLAN
 
Effective Date: December 19, 2007




1

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 
   
 
   
Page
1.
   
   
   
Purpose
   
    
3
   
2.
   
   
   
Definitions
   
    
3
   
3.
   
   
   
Successor to Prior Plan
   
    
6
   
4.
   
   
   
Shares Subject to this Plan
   
    
7
   
5.
   
   
   
Option Rights
   
    
8
   
6.
   
   
   
Restricted Stock
   
    
8
   
7.
   
   
   
Restricted Stock Units
   
    
9
   
8.
   
   
   
Performance Shares and Performance Units
   
    
10
   
9.
   
   
   
Effect of Termination of Employment or Other Service
   
    
11
   
10
   
   
   
Administration of this Plan
   
    
12
   
11
   
   
   
Adjustments
   
    
12
   
12
   
   
   
Change of Control
   
    
12
   
13
   
   
   
Non-U.S. Participants
   
    
13
   
14
   
   
   
Transferability
   
    
13
   
15
   
   
   
Withholding Taxes
   
    
13
   
16
   
   
   
Compliance with Section 409A of the Code
   
    
14
   
17
   
   
   
Parachute Limitations
   
    
14
   
18
   
   
   
Effective Date
   
    
15
   
19
   
   
   
Amendments
   
    
15
   
20
   
   
   
Termination
   
    
16
   
21
   
   
   
Requirements of Law
   
    
16
   
22
   
   
   
Governing Law
   
    
16
   
23
   
   
   
Unfunded Plan
   
    
16
   
24
   
   
   
Miscellaneous Provisions
   
    
17
   





2

--------------------------------------------------------------------------------




VERSO TECHNOLOGIES, INC.
2007 STOCK INCENTIVE PLAN
 
1.  Purpose. The purpose of the Verso Technologies, Inc. 2007 Stock Incentive
Plan is to advance the interest of the shareholders of the Company by enhancing
its ability to attract, retain and motivate persons who are expected to make
important contributions to the Company and by providing such persons with equity
ownership opportunities and performance-based incentives that are intended to
align their interests with those of the Company’s shareholders.
 
2.  Definitions. As used in this Plan,
 
(a)  “1999 Stock Incentive Plan” means the Company’s 1999 Stock Incentive Plan,
as amended.
 
(b)  “Board” means the Board of Directors of the Company and, to the extent of
any delegation by the Board to a committee (or subcommittee thereof) pursuant to
Section 9 of this Plan, such committee (or subcommittee).
 
(c)  “Benefit Arrangement” means any formal or informal plan or arrangement for
the direct or indirect provision of compensation to a Participant (including
groups or classes of Participants or beneficiaries of which the Participant is a
member), whether or not such compensation is deferred, is in cash, or is in the
form of a benefit to or for the Participant.
 
(d)  “Cause” means (i) with respect to any Participant subject to any employment
or other agreement with the Company or any Subsidiary, as such term is defined
in such employment or other agreement, or (ii) if such term is not defined in
such employment or other agreement or with respect to any Participant not
subject to any employment or other agreement with the Company or any Subsidiary
(A) fraud, misrepresentation, embezzlement or deliberate injury or attempted
injury, in each case related to the Company or any Subsidiary, (B) any unlawful
or criminal activity of a serious nature, (C) any intentional and deliberate
breach of a duty or duties that, individually or in the aggregate, are material
in relation to the Participant’s overall duties, or (D) any material breach of
any employment, service or noncompete agreement entered into with the Company or
any Subsidiary.
 
(e)  “Change of Control” has the meaning provided in Section 12 of this Plan.
 
(f)  “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
 
(g)  “Common Stock” means the common stock, par value $0.01 per share, of the
Company or any security into which such shares of Common Stock may be changed by
reason of any transaction or event of the type referred to in Section 11 of this
Plan.
 
(h)  “Company” means Verso Technologies, Inc., a Minnesota corporation, and its
successors.
 
(i)  “Covered Employee” means a Participant who is, or is determined by the
Board to be a Participant who may become, a “covered employee” within the
meaning of Section 162(m) of the Code.
 
(j)  “Date of Grant” means the date specified by the Board on which a grant of
Option Rights, Performance Shares, Performance Units or a grant or sale of
Restricted Stock or Restricted Stock Units, will become effective (which date
will not be earlier than the date on which the Board takes action with respect
thereto).
 
(k)  “Director” means a member of the Board.
 
(l)  “Disability” means, with respect to any Participant, the disability of the
Participant such as would entitle the Participant to receive disability income
benefits pursuant to the long-term disability plan of the Company or any
Subsidiary then covering the Participant or, if no such plan exists or is
applicable to the Participant, then the permanent and total disability of the
Participant within the meaning of Section 22(e)(3) of the Code.
 
(m)  “Effective Date” means the date immediately following the date that this
Plan is approved by the shareholders of the Company.
 
(n)  “Evidence of Award” means an agreement, certificate, resolution or other
type or form of writing or other evidence that sets forth the terms and
conditions of Option Rights, Performance Shares or Performance Units granted, or
a grant or sale of Restricted Stock or Restricted Stock Units. An Evidence of
Award may be in an electronic medium, may be limited to notation on the books
and records of the Company and need not be signed by a representative of the
Company or a Participant; provided, however, that in the case of any grant of an
IncentiveStock Option, such Evidence of Award must satisfy the requirements of
Treasury Regulation § 1.421-1(a)(3) (including any successor provision thereto).


3

--------------------------------------------------------------------------------




(o)  “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.
 
(p)  “Incentive Stock Options” means Option Rights that are intended to qualify
as “incentive stock options” under Section 422 of the Code.
 
(q)  “Incumbent Directors” means the individuals who, as of the Effective Date,
are Directors of the Company and any individual becoming a Director subsequent
to the date thereof whose election, nomination for election by the Company’s
shareholders, or appointment, was approved by a vote of at least a majority of
the then Incumbent Directors (either by a specific vote or by approval of the
proxy statement of the Company in which such individual is named as a nominee
for Director, without objection to such nomination); provided, however, that an
individual shall not be an Incumbent Director if such individual’s election or
appointment to the Board occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) promulgated under the Exchange Act) with
respect to the election or removal of Directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board.
 
(r)  “Management Objectives” means the measurable performance objective or
objectives established pursuant to this Plan for Participants who have received
grants of Performance Shares or Performance Units or, when so determined by the
Board, Option Rights, Restricted Stock, Restricted Stock Units or dividend
credits pursuant to this Plan. Management Objectives may be described in terms
of Company-wide objectives or objectives that are related to the performance of
the individual Participant or of the Subsidiary, division, department, region or
function within the Company or Subsidiary in which the Participant is employed.
The Management Objectives may be made relative to the performance of other
companies. The Management Objectives applicable to any award to a Covered
Employee will be based on specified levels of, or growth in, one or more of the
following criteria:
 
(i)  
Appreciation in value of shares;



(ii)
Total shareholder return;



(iii)
Earnings per share;



(iv)
Operating income;



(v)
Operating income before depreciation or amortization;



(vi)
Net income;



(vii)
Pretax earnings;



(viii)
Earnings before interest, taxes, depreciation and amortization;



(ix)
Pro forma net income;



(x)
Return on equity;



(xi)
Return on designated assets;



(xii)
Return on capital;



(xiii)
Economic value added;



(xiv)
Revenues or sales;



(xv)
Expenses;



(xvi)
Operating profit margin;



(xvii)
Operating cash flow;

 
(xviii)
Free cash flow;

 


4

--------------------------------------------------------------------------------


 
(xix)
Cash flow return on investment;



(xx)
Operating margin or net profit margin; or



(xxi)
Any of the above criteria as compared to the performance of a published or a
special index deemed applicable by the Board.



If the Board determines that a change in the business, operations, corporate
structure or capital structure of the Company, or the manner in which it
conducts its business, or other events or circumstances render the Management
Objectives unsuitable, then the Board may in its discretion modify such
Management Objectives or the related level or levels of achievement, in whole or
in part, as the Board deems appropriate and equitable, except in the case of a
Covered Employee where such action would result in the loss of the otherwise
available exemption of the award under Section 162(m) of the Code and the Board
intends that such award should qualify as “performance-based compensation” for
purposes of such section. In such case, the Board will not make any modification
of the Management Objectives or the level or levels of achievement with respect
to such Covered Employee.
 
(s)  “Market Value Per Share” means the value of a share of Common Stock
determined as follows: if on the Date of Grant or other determination date the
Common Stock is listed on an established national or regional stock exchange, or
is publicly traded on an established securities market, the Market Value Per
Share shall be the closing price of the Common Stock on such exchange or in such
market (if there is more than one such exchange or market the Board shall
determine the appropriate exchange or market) on the Date of Grant or such other
determination date (or if there is no such reported closing price, the Market
Value Per Share shall be the mean between the highest bid and lowest asked
prices or between the high and low sale prices on such trading day) or, if no
sale of Common Stock is reported for such trading day, on the next preceding day
on which any sale shall have been reported. If the Common Stock is not listed on
such an exchange, quoted on such system or traded on such a market, then the
Market Value Per Share shall be the value of the Common Stock as determined by
the Board in good faith in a manner consistent with Section 409A of the Code.
 
(t)  “Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.
 
(u)  “Option Price” means the purchase price payable on exercise of an Option
Right.
 
(v)  “Option Right” means the right to purchase shares of Common Stock upon
exercise of an option granted pursuant to Section 5 of this Plan.
 
(w)  “Other Agreement” means any agreement, contract or understanding entered
into by a Participant with the Company or any Subsidiary that expressly
addresses Section 280G or Section 4999 of the Code.
 
(x)  “Parachute Payment” means a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code.
 
(y)  “Participant” means a person who is selected by the Board to receive
benefits under this Plan and who is at the time (i) a Director, officer or other
employee of the Company or any one or more of its Subsidiaries, or who has
agreed to commence serving in any of such capacities within 90 days of the Date
of Grant, or (ii) a consultant or advisor (who is a natural person) to the
Company or any one or more of its Subsidiaries.
 
(z)  “Performance Period” means, in respect of a Performance Share or
Performance Unit, a period of time established pursuant to Section 8 of this
Plan within which the Management Objectives relating to such Performance Share
or Performance Unit are to be achieved.
 
(aa)  “Performance Share” means a bookkeeping entry that records the equivalent
of one share of Common Stock awarded pursuant to Section 8 of this Plan.
 
(bb)  “Performance Unit” means a bookkeeping entry awarded pursuant to Section 8
of this Plan that records a unit equivalent to $1.00 or such other value as is
determined by the Board.
 
(cc)  “Person” means any individual, entity or group within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act.


5

--------------------------------------------------------------------------------


 
(dd)  “Plan” means the Verso Technologies, Inc. 2007 Stock Incentive Plan, as
may be amended from time to time.
 
(ee)  “Prior Stock Incentive Plan” means each of the 1999 Stock Incentive Plan,
the Company’s 1995 Stock Incentive Plan, the Company’s 1997 Stock Incentive Plan
and the Company’s 1998 Stock Incentive Plan.
 
(ff)  “Restricted Stock” means shares of Common Stock granted or sold pursuant
to Section 6 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfer has expired.
 
(gg)  “Restriction Period” means the period of time during which Restricted
Stock Units are subject to restrictions, as provided in Section 7 of this Plan.
 
(hh)  “Restricted Stock Unit” means an award made pursuant to Section 7 of this
Plan of the right to receive shares of Common Stock or cash at the end of a
specified period.
 
(ii)  “Retirement” means, with respect to any Participant, termination of
employment or service pursuant to and in accordance with the regular (or, if
approved by the Board for purposes of this Plan, early) retirement/pension plan
or practice of the Company or any Subsidiary then covering the Participant;
provided, however, that if the Participant is not covered by any such plan or
practice, then the Participant will be deemed to be covered by the Company’s
plan or practice for purposes of this determination.
 
(jj)  “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.
 
(kk)  “Subsidiary” means a corporation, company or other entity (i) at least 50%
of whose outstanding shares or securities (representing the right to vote for
the election of directors or other managing authority) are, or (ii) which does
not have outstanding shares or securities (as may be the case in a partnership,
joint venture or unincorporated association), but at least 50% of whose
ownership interest representing the right generally to make decisions for such
other entity is, now or hereafter, owned or controlled, directly or indirectly,
by the Company except that (A) for purposes of determining whether a Participant
may receive a grant of Incentive Stock Options, “Subsidiary” means any
corporation in which at the time the Company owns or controls, directly or
indirectly, at least 50% of the total combined voting power represented by all
classes of stock issued by such corporation, and (B) for purposes of determining
whether a Participant may receive a grant of any other Option Rights,
“Subsidiary” means any member of the Company’s controlled group described in
Section 16(b) of this Plan.
 
(ll)  “Surviving Incumbent Directors” means (i) the individuals who were
Incumbent Directors immediately prior to the effective date of a merger or
consolidation to which the Company is a party, or the effective date of a share
exchange in which the Company exchanges the Company’s shares for shares of
another corporation, which does not constitute a Change of Control as a result
of Section 12(d) of this Plan and who constitute immediately after such
effective date at least a majority of the board of directors of the surviving
corporation resulting from such merger or consolidation, and (ii) any individual
becoming a director of such surviving corporation whose election, nomination for
election by such surviving corporation’s shareholders, or appointment, was
approved by a vote of at least a majority of the then Surviving Incumbent
Directors (either by a specific vote or by approval of the proxy statement of
such surviving corporation in which such individual is named as a nominee for
director, without objection to such nomination); provided, however, that an
individual shall not be a Surviving Incumbent Director if such individual’s
election or appointment to the board of directors of such surviving corporation
occurs as a result of an actual or threatened election contest (as described in
Rule 14a-12(c) promulgated under the Exchange Act) with respect to the election
or removal of directors of such surviving corporation or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the board of directors of such surviving corporation.
 
(mm)  “Voting Securities” means, at any time, (i) the securities entitled to
vote generally in the election of Directors in the case of the Company, or (ii)
the securities entitled to vote generally in the election of members of the
board of directors or similar body in the case of another legal entity.
 
3.  Successor to Prior Plan. This Plan was adopted by the Board on October 24,
2007. This Plan is intended as the successor to the 1999 Stock Incentive Plan.
As of the Effective Date, no additional awards shall be granted under the 1999
Stock Incentive Plan. Any shares of Common Stock remaining available for
issuance under the 1999 Stock Incentive Plan as of the Effective Date shall be
included in the number of shares of Common Stock that may be issued pursuant to
this Plan as provided in Section 4(a)(i) of this Plan and shall be available for
issuance pursuant to grants of Option Rights, Performance Shares, Performance
Units, or grants or sales of Restricted Stock or Restricted Stock Units, under
this Plan. Outstanding awards granted under any Prior Stock Incentive Plan shall
remain subject to the terms of such Prior Stock Incentive Plan, except that the
Board may elect to extend one or more of the features of this Plan to awards
granted under any Prior Stock Incentive Plan. Any shares of Common Stock subject
to outstanding awards granted under any Prior Stock Incentive Plan that expire
or are forfeited or are cancelled after the Effective Date shall be added to the
maximum number of shares available under this Plan as provided in Section
4(a)(i) of this Plan and shall become available for the grant of Option Rights,
Performance Shares, Performance Units, or the grant or sale of Restricted Stock
or Restricted Stock Units, under this Plan. All grants of Option Rights,
Performance Shares, Performance Units, or grants or sales of Restricted Stock or
Restricted Stock Units, under this Plan subsequent to the Effective Date shall
be subject to the terms of this Plan.


6

--------------------------------------------------------------------------------


 
4.  Shares Subject to this Plan.
 
(a)  Maximum Shares Available Under this Plan.
 
(i)  Subject to adjustment as provided in Section 11 of this Plan, the number of
shares of Common Stock that may be issued or transferred (A) upon the exercise
of Option Rights; (B) as Restricted Stock and released from substantial risks of
forfeiture thereof; (C) in payment of Restricted Stock Units; (D) in payment of
Performance Shares or Performance Units that have been earned; or (E) in payment
of dividend equivalents paid with respect to awards made under this Plan will
not exceed in the aggregate 10,000,000 shares of Common Stock, plus (1) any
shares of Common Stock remaining available for issuance under the 1999 Stock
Incentive Plan as of the Effective Date and (2) any shares of Common Stock
subject to outstanding awards granted under any Prior Stock Incentive Plan which
subsequently expire or are forfeited or are cancelled after the Effective Date.
Such shares may be shares of original issuance or treasury shares or a
combination of the foregoing.
 
(ii)  Shares of Common Stock subject to an award granted under this Plan shall
not be counted as used unless and until they are actually issued and delivered
to a Participant. Without limiting the generality of the foregoing, (A) upon
payment in cash of all or any portion of the benefit provided by any award
granted under this Plan (including, without limitation, any cash utilized by the
Company to satisfy any tax withholding requirement with respect to such award),
any unissued shares of Common Stock that otherwise would have been issued
pursuant to that award will be available for issue or transfer under this Plan
and (B) any shares of Common Stock subject to awards granted under this Plan
that expire or are forfeited or are cancelled will be available for issue or
transfer under this Plan. Notwithstanding anything to the contrary contained
herein: (1) shares of Common Stock tendered in payment of the Option Price of an
Option Right shall not be added to the aggregate plan limit described above; (2)
shares of outstanding Common Stock withheld from the Participant and redeemed by
the Company or sold on the Participant’s behalf to satisfy any tax withholding
obligation shall not be added to the aggregate plan limit described above; and
(3) shares of Common Stock that are repurchased by the Company with Option Right
proceeds shall not be added to the aggregate plan limit described above.
 
(b)  Life-of-Plan Limits. Notwithstanding anything in this Section 4, or
elsewhere in this Plan, to the contrary and subject to adjustment pursuant to
Section 11 of this Plan:
 
(i)  The aggregate number of shares of Common Stock actually issued or
transferred by the Company upon the exercise of Incentive Stock Options shall
not exceed 10,000,000.
 
(ii)  The aggregate number of shares of Common Stock issued as Restricted Stock
(and released from substantial risks of forfeiture), Restricted Stock Units,
Performance Shares or Performance Units shall not exceed 10,000,000.
 
(c)  Individual Participant Limits. Notwithstanding anything in this Section 4,
or elsewhere in this Plan, to the contrary and subject to adjustment pursuant to
Section 11 of this Plan:
 
(i)  No Participant shall be granted Option Rights, in the aggregate, for more
than 2,000,000 shares of Common Stock during any calendar year.
 
7

--------------------------------------------------------------------------------


 
(ii)  No Participant will be granted Restricted Stock or Restricted Stock Units
that specify Management Objectives or Performance Shares, in the aggregate, for
more than 2,000,000 shares of Common Stock during any calendar year.
 
(iii)  Notwithstanding any other provision of this Plan to the contrary, in no
event will any Participant in any calendar year receive an award of Performance
Units having an aggregate maximum value as of their respective Dates of Grant in
excess of $2,000,000.
 
5.  Option Rights. The Board may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of
options to purchase shares of Common Stock. Each such grant will be subject to
all of the requirements contained in the following provisions:
 
(a)  Each grant of Option Rights will specify the number of shares of Common
Stock to which it pertains subject to the limitations set forth in Section 4 of
this Plan.
 
(b)  Each grant of Option Rights will specify an Option Price per share, which
may not be less than the Market Value Per Share on the Date of Grant.
 
(c)  Each grant of Option Rights will specify whether the Option Price will be
payable (i) in cash or by check acceptable to the Company or by wire transfer of
immediately available funds, (ii) by the actual or constructive transfer to the
Company of shares of Common Stock owned by the Optionee having a value at the
time of exercise equal to the total Option Price, (iii) by a combination of such
methods of payment, or (iv) by such other methods as may be approved by the
Board.
 
(d)  To the extent permitted by law, any grant of Option Rights may provide for
deferred payment of the Option Price from the proceeds of sale through a bank or
broker on a date satisfactory to the Company of some or all of the shares to
which such exercise relates.
 
(e)  Successive grants of Option Rights may be made to the same Participant
whether or not any Option Rights previously granted to such Participant remain
unexercised.
 
(f)  Each grant of Option Rights will specify the period or periods (if any) of
continuous service by the Optionee with the Company or any Subsidiary that is
necessary before the Option Rights or installments thereof will become
exercisable. A grant of Option Rights may provide for the earlier exercise of
such Option Rights as provided in Section 9 of this Plan or, subject to Section
17 of this Plan, in the event of a Change of Control.
 
(g)  Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights. The grant of such Option
Rights will specify that, before the exercise of such rights, the Board must
determine that the Management Objectives have been satisfied.
 
(h)  Option Rights granted under this Plan may be (i) options, including,
without limitation, Incentive Stock Options that are intended to qualify under
particular provisions of the Code, (ii) options that are not intended so to
qualify or (iii) combinations of the foregoing.
 
(i)  No Option Right will be exercisable more than 10 years from the Date of
Grant.
 
(j)  Each grant of Option Rights will be evidenced by an Evidence of Award. Each
Evidence of Award shall be subject to this Plan and shall contain such terms and
provisions, consistent with this Plan, as the Board may approve.
 
6.  Restricted Stock. The Board may also authorize the grant or sale of
Restricted Stock to Participants. Each such grant or sale will be subject to all
of the requirements contained in the following provisions:
 
(a)  Each grant or sale of Restricted Stock will constitute an immediate
transfer of the ownership of shares of Common Stock to the Participant in
consideration of the performance of services, entitling such Participant to
voting, dividend and other ownership rights, but subject to the substantial risk
of forfeiture and restrictions on transfer hereinafter referred to.
 
(b)  Each grant or sale of Restricted Stock may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value Per Share at the Date of Grant.


8

--------------------------------------------------------------------------------


 
(c)  Each such grant or sale of Restricted Stock may provide that the Restricted
Stock covered by such grant or sale vest upon the passage of time, subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a period of time as determined by the Board at the Date of Grant, and may
provide for the earlier lapse of such substantial risk of forfeiture as provided
in Sections 6(e) or 9 of this Plan or, subject to Section 17 of this Plan, in
the event of a Change of Control.
 
(d)  Each grant or sale of Restricted Stock will provide that during the period
for which any such substantial risk of forfeiture is to continue, the
transferability of the Restricted Stock will be prohibited or restricted in the
manner and to the extent prescribed by the Board at the Date of Grant (which
restrictions may include, without limitation, rights of repurchase or first
refusal in the Company or provisions subjecting the Restricted Stock to a
continuing substantial risk of forfeiture in the hands of any transferee).
 
(e)  Any grant or sale of Restricted Stock may specify Management Objectives
that, if achieved, will result in termination or early termination of the
restrictions applicable to such Restricted Stock and, in addition, may provide
for the earlier termination of these restrictions as provided in Section 9 of
this Plan or, subject to Section 17 of this Plan, in the event of a Change of
Control. Each grant may specify in respect of such Management Objectives a
minimum acceptable level of achievement and may set forth a formula for
determining the number of shares of Restricted Stock on which restrictions will
terminate if performance is at or above the minimum level, but falls short of
full achievement of the specified Management Objectives. The grant of Restricted
Stock will specify that, before the termination or early termination of the
restrictions applicable to such Restricted Stock, the Board must determine that
the Management Objectives have been satisfied.
 
(f)  Any grant or sale of Restricted Stock may require that any or all dividends
or other distributions paid thereon during the period of such restrictions be
automatically deferred and reinvested in additional shares of Restricted Stock,
which may be subject to the same restrictions as the underlying award.
 
(g)  Each grant or sale of Restricted Stock will be evidenced by an Evidence of
Award and will contain such terms and provisions, consistent with this Plan, as
the Board may approve. Unless otherwise directed by the Board, all certificates
representing shares of Restricted Stock will be held in custody by the Company
until all restrictions thereon will have lapsed, together with a stock power or
powers executed by the Participant in whose name such certificates are
registered, endorsed in blank and covering such Shares.
 
(h)  Without limiting the generality of the foregoing, if and to the extent that
the Board determines that any award of Restricted Stock to be granted or sold to
a Covered Employee should qualify as “performance-based compensation” for
purposes of Section 162(m) of the Code, then (i) the grant or sale of such award
shall specify, and the payment and/or settlement of such award shall be
contingent upon the achievement of, Management Objectives; and (ii) such
Restricted Stock shall otherwise be subject to such other terms and conditions
as are necessary for the award thereof to comply with Section 162(m) of the
Code.
 
7.  Restricted Stock Units. The Board may also authorize the granting or sale of
Restricted Stock Units to Participants. Each such grant or sale will be subject
to all of the requirements contained in the following provisions:
 
(a)  Each grant or sale of Restricted Stock Units will constitute the agreement
by the Company to deliver shares of Common Stock, cash or any combination
thereof, as determined by the Board, to the Participant in the future in
consideration of the performance of services, but subject to the fulfillment of
such conditions (which may include the achievement of Management Objectives)
during the Restriction Period as the Board may specify. Each grant of Restricted
Stock Units may specify in respect of such Management Objectives a minimum
acceptable level of achievement and may set forth a formula for determining the
number of shares of Restricted Stock Units on which restrictions will terminate
if performance is at or above the minimum level, but falls short of full
achievement of the specified Management Objectives. The grant of such Restricted
Stock Units will specify that, before the termination or early termination of
the restrictions applicable to such Restricted Stock Units, the Board must
determine that the Management Objectives have been satisfied.
 
(b)  Each grant or sale of Restricted Stock Units may be made without additional
consideration or in consideration of a payment by such Participant that is less
than the Market Value Per Share at the Date of Grant.
 
(c)  The duration of the Restriction Period applicable to each grant or sale of
Restricted Stock Units shall be determined by the Board at the Date of Grant and
may provide for the earlier lapse or other modification of such Restriction
Period as provided in Section 9 of this Plan or, subject to Section 17 of this
Plan, in the event of a Change of Control.
 
9

--------------------------------------------------------------------------------


 
(d)  During the Restriction Period, the Participant will have no right to
transfer any rights under the Participant’s award and will have no rights of
ownership in the Restricted Stock Units and will have no right to vote them, but
the Board may, at the Date of Grant, authorize the payment of dividend
equivalents on such Restricted Stock Units on either a current, deferred or
contingent basis, either in cash or in additional shares of Common Stock.
 
(e)  Each grant or sale of Restricted Stock Units will specify the time and
manner of payment of Restricted Stock Units that have been earned. Any grant or
sale may specify that the amount payable with respect thereto may be paid by the
Company in cash, in shares of Common Stock or in any combination thereof and may
either grant to the Participant or retain in the Board the right to elect among
those alternatives.
 
(f)  Each grant or sale of Restricted Stock Units will be evidenced by an
Evidence of Award and will contain such terms and provisions, consistent with
this Plan, as the Board may approve.
 
(g)  Without limiting the generality of the foregoing, if and to the extent that
the Board determines that any award of Restricted Stock Units to be granted or
sold to a Covered Employee should qualify as “performance-based compensation”
for purposes of Section 162(m) of the Code, then (i) the grant or sale of such
award shall specify, and the payment and/or settlement of such award shall be
contingent upon the achievement of, Management Objectives; and (ii) such
Restricted Stock Units shall otherwise be subject to such other terms and
conditions as are necessary for the award thereof to comply with such section.
 
8.  Performance Shares and Performance Units. The Board may also authorize the
granting of Performance Shares and Performance Units that will become payable to
a Participant upon achievement of specified Management Objectives during the
Performance Period. Each such grant will be subject to all of the requirements
contained in the following provisions:
 
(a)  Each grant will specify the number of Performance Shares or Performance
Units to which it pertains, which number may be subject to adjustment to reflect
changes in compensation or other factors; provided, however, that no such
adjustment will be made in the case of a Covered Employee where such action
would result in the loss of the otherwise available exemption of the award under
Section 162(m) of the Code and the Board intends that such award should qualify
as “performance-based compensation” for purposes of Section 162(m) of the Code.
 
(b)  The Performance Period with respect to each Performance Share or
Performance Unit will be such period of time (not less than one year),
commencing with the Date of Grant as will be determined by the Board at the time
of grant which may be subject to earlier lapse or other modification as provided
in Section 9 of this Plan or, subject to Section 17 of this Plan, in the event
of a Change of Control.
 
(c)  Any grant of Performance Shares or Performance Units will specify
Management Objectives which, if achieved, will result in payment or early
payment of the award, and each grant may specify in respect of such specified
Management Objectives level or levels of achievement and will set forth a
formula for determining the number of Performance Shares or Performance Units
that will be earned if performance is at or above the level(s), but falls short
of full achievement of the specified Management Objectives. The grant of
Performance Shares or Performance Units will specify that, before the
Performance Shares or Performance Units will be earned and paid, the Board must
determine that the Management Objectives have been satisfied; provided, however
the Board may provide for the earlier termination of these restrictions as
provided in Section 9 of this Plan or, subject to Section 17 of this Plan, in
the event of a Change of Control.
 
(d)  Each grant will specify the time and manner of payment of Performance
Shares or Performance Units that have been earned. Any grant may specify that
the amount payable with respect thereto may be paid by the Company in cash, in
shares of Common Stock or in any combination thereof and may either grant to the
Participant or retain in the Board the right to elect among those alternatives.
 
(e)  Any grant of Performance Shares may specify that the amount payable with
respect thereto may not exceed a maximum specified by the Board at the Date of
Grant. Any grant of Performance Units may specify that the amount payable or the
number of shares of Common Stock issued with respect thereto may not exceed
maximums specified by the Board at the Date of Grant.
 
10

--------------------------------------------------------------------------------


 
(f)  The Board may, at the Date of Grant of Performance Shares, provide for the
payment of dividend equivalents to the holder thereof on either a current,
deferred or contingent basis, either in cash or in additional shares of Common
Stock.
 
(g)  Each grant of Performance Shares or Performance Units will be evidenced by
an Evidence of Award and will contain such other terms and provisions,
consistent with this Plan, as the Board may approve.
 
(h)  Without limiting the generality of the foregoing, if and to the extent that
the Board determines that any award of Performance Shares or Performance Units
to be granted to a Covered Employee should qualify as “performance-based
compensation” for purposes of Section 162(m) of the Code, then (i) the grant of
such award shall specify, and the payment and/or settlement of such award shall
be contingent upon the achievement of, Management Objectives; and (ii) such
Performance Shares or Performance Units shall otherwise be subject to such other
terms and conditions as are necessary for the award thereof to comply with
Section 162(m) of the Code.
 
9.  Effect of Termination of Employment or Other Service. The Board shall
determine the effect on an award granted under this Plan of the death,
Disability, Retirement, termination of employment or service or other change in
the employment or other status of a Participant. Unless otherwise provided in
the applicable Evidence of Award:
 
(a)  In the event a Participant’s employment or other service with the Company
and all Subsidiaries is terminated by reason of death or Disability: (i) all
Option Rights held by the Participant will become immediately exercisable in
full and will remain exercisable for a period of one year after such termination
(but in no event after the expiration date of any such Option Right); (ii) all
restrictions applicable to Restricted Stock held by the Participant will be
deemed fully satisfied upon such termination; (iii) all restrictions and the
Restriction Period applicable to Restricted Stock Units held by the Participant
will be deemed fully satisfied and will lapse, respectively, upon such
termination; and (iv) the Management Objectives and the Performance Period
applicable to Performance Shares or Performance Units held by the Participant
will be deemed satisfied and will lapse, respectively, upon such termination.
 
(b)  In the event a Participant’s employment or other service with the Company
and all Subsidiaries is terminated by reason of Retirement: (i) all Option
Rights which are not Incentive Stock Options held by the Participant will become
immediately exercisable in full and will remain exercisable for a period of one
year after such termination (but in no event after the expiration date of any
such Option Right); (ii) all Option Rights which are Incentive Stock Options
held by the Participant will become immediately exercisable in full and will
remain exercisable for a period of three months after such termination (but in
no event after the expiration date of any such Option Right); (iii) all
restrictions applicable to Restricted Stock held by the Participant will be
deemed fully satisfied upon such termination; (iv) all restrictions and the
Restriction Period applicable to Restricted Stock Units held by the Participant
will be deemed fully satisfied and will lapse, respectively, upon such
termination; and (v) the Management Objectives and the Performance Period
applicable to Performance Shares or Performance Units held by the Participant
will be deemed satisfied and will lapse, respectively, upon such termination.
 
(c)  Subject to the second sentence of this Section 9(c) with respect to Option
Rights, in the event a Participant’s employment or other service is terminated
with the Company and all Subsidiaries for any reason other than death,
Disability or Retirement, or a Participant is in the employ or service of a
Subsidiary and the Subsidiary ceases to be a Subsidiary of the Company (unless
the Participant continues in the employ or service of the Company or another
Subsidiary): (i) all rights of the Participant under this Plan and any Evidence
of Award will immediately terminate without notice of any kind; (ii) any Option
Rights held by the Participant will be terminated; (iii) any Restricted Stock
held by the Participant will be forfeited; (iv) any Restricted Stock Units held
by the Participant which are subject to restrictions that have not been
satisfied or to a Restriction Period which has not lapsed will be forfeited; and
(v) any Performance Shares or Performance Units held by the Participant which
have not become payable to the Participant will be forfeited. However, (i) if
the termination of the Participant’s employment or other service is due to any
reason other than termination by the Company or any Subsidiary for Cause, then
all Option Rights held by the Participant will remain exercisable to the extent
exercisable as of such termination for a period of three months after such
termination (but in no event after the expiration date of any such Option
Rights), and (ii) if such termination is due to termination by the Company or
any Subsidiary for Cause, then Option Rights held by the Participant will remain
exercisable as of such termination for a period of one month after such
termination (but in no event after the expiration date of any such Option
Rights).


11

--------------------------------------------------------------------------------


 
10.  Administration of this Plan.
 
(a)  This Plan will be administered by the Board, which may from time to time
delegate all or any part of its authority under this Plan to the Compensation
Committee of the Board or any other committee of the Board (or a subcommittee
thereof), as constituted from time to time. To the extent of any such
delegation, references in this Plan to the Board will be deemed to be references
to such committee or subcommittee.

(b)  The interpretation and construction by the Board of any provision of this
Plan or of any agreement, notification or document evidencing the grant of
Option Rights, Restricted Stock, Restricted Stock Units, Performance Shares or
Performance Units and any determination by the Board pursuant to any provision
of this Plan or of any such agreement, notification or document will be final
and conclusive. The Board may correct any defect, supply any omission or
reconcile any inconsistency in this Plan or any agreement, notification or
document evidencing the grant of Option Rights, Restricted Stock, Restricted
Stock Units, Performance Shares or Performance Units in the manner and to the
extent the Board shall deem expedient to carry this Plan into effect.
 
(c)  To the extent permitted by applicable law, the Board may delegate to one or
more officers of the Company the power to grant Option Rights, Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units (subject to any
limitations under this Plan) to employees or officers of the Company or any of
its present or future Subsidiaries and to exercise such other powers under this
Plan as the Board may determine; provided, however, that (i) the Board shall fix
the maximum number of shares subject to any Option Rights, Restricted Stock,
Restricted Stock Units, Performance Shares or Performance Units that the
officers may grant and (ii) no officer shall be authorized to grant any awards
under this Plan to any “executive officer” of the Company (as defined by Rule
3b-7 promulgated under the Exchange Act) , any “officer” of the Company (as
defined by Rule 16a-1 promulgated under the Exchange Act) or any other Covered
Employee.
 
(d)  No Director or officer of the Company acting pursuant to the authority
delegated to a committee of the Board (or a subcommittee thereof) or to such
officer by the Board pursuant to this Section 9 shall be liable for any action
or determination relating to or under this Plan made in good faith.
 
11.  Adjustments. The Board shall make or provide for such adjustments in the
numbers of shares of Common Stock covered by outstanding Option Rights,
Restricted Stock Units, Performance Shares and Performance Units granted under
this Plan, in the Option Price, and in the kind of shares covered thereby, as
the Board, in its sole discretion, may determine is equitably required to
prevent dilution or enlargement of the rights of Participants or Optionees that
otherwise would result from (i) any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the Company
or (ii) any merger, consolidation, spin-off, split- off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets,
issuance of rights or warrants to purchase securities or (iii) any other
corporate transaction or event having an effect similar to any of the foregoing.
Moreover, in the event of any such transaction or event, the Board, in its
discretion, may provide in substitution for any or all outstanding awards under
this Plan such alternative consideration (including cash), if any, as it may
determine to be equitable in the circumstances and may require in connection
therewith the surrender of all awards so replaced. The Board may also make or
provide for such adjustments in the numbers of shares specified in Section 4 of
this Plan as the Board in its sole discretion may determine is appropriate to
reflect any transaction or event described in this Section 11; provided,
however, that any such adjustment to the number specified in Section 4(b)(i) of
this Plan will be made only if and to the extent that such adjustment would not
cause any option intended to qualify as an Incentive Stock Option to fail so to
qualify.
 
12.  Change of Control. For purposes of this Plan, except as may be otherwise
defined in an individual Participant’s Evidence of Award, a “Change of Control”
shall mean the occurrence of any of the following events:
 
(a)  the sale, lease, exchange or other transfer, directly or indirectly, of
substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to a Person that is not controlled by the
Company;
 
(b)  the approval by the shareholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;
 
(c)  any person becomes after the Effective Date the beneficial owner (within
the meaning of Rule 13d-3 promulgated under the Exchange Act), directly or
indirectly, of (i) 20% or more, but less than 50%, of the then-outstanding
Voting Securities of the Company unless the transaction resulting in such
ownership has been approved in advance by the Incumbent Directors, or (ii) 50%
or more of the then-outstanding Voting Securities of the Company (regardless of
any approval by the Incumbent Directors) other than as a result of a merger,
consolidation or share exchange that would not constitute a Change of Control
pursuant to Section 12(d) of this Plan;
 
12

--------------------------------------------------------------------------------


 
(d)  a merger or consolidation to which the Company is a party, or a share
exchange in which the Company exchanges the Company’s shares for shares of
another corporation, if the shareholders of the Company immediately prior to the
effective date of such merger, consolidation or share exchange have beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act),
immediately following the effective date of such merger, consolidation or share
exchange, of securities of the surviving corporation representing 50% or less of
the then-outstanding Voting Securities of the surviving corporation (regardless
of any approval by the Incumbent Directors) unless persons who are Incumbent
Directors immediately prior to the effective date of such merger, consolidation
or share exchange constitute a least a majority of the board of directors of the
surviving corporation immediately after such effective date;
 
(e)  the Incumbent Directors cease for any reason to constitute at least a
majority of the Board;
 
(f)  the Surviving Incumbent Directors cease for any reason to constitute at
least a majority of the board of directors of the surviving corporation
resulting from a merger or consolidation to which the Company is a party, or a
share exchange in which the Company exchanges the Company’s shares for shares of
another corporation, which does not constitute a Change of Control as a result
of Section 12(d) of this Plan; or
 
(g)  any other change in control of the Company of a nature that would be
required to be reported pursuant to Section 13 or 15(d) of the Exchange Act,
whether or not the Company is then subject to such reporting requirements.
 
13.  Non-U.S. Participants. In order to facilitate the making of any grant or
combination of grants under this Plan, the Board may provide for such special
terms for awards to Participants who are foreign nationals or who are employed
by the Company or any Subsidiary outside of the United States of America or who
provide services to the Company under an agreement with a foreign nation or
agency, as the Board may consider necessary or appropriate to accommodate
differences in local law, tax policy or custom. Moreover, the Board may approve
such supplements to or amendments, restatements or alternative versions of this
Plan (including, without limitation, sub-plans) as it may consider necessary or
appropriate for such purposes, without thereby affecting the terms of this Plan
as in effect for any other purpose, and the Secretary or other appropriate
officer of the Company may certify any such document as having been approved and
adopted in the same manner as this Plan. No such special terms, supplements,
amendments or restatements, however, will include any provisions that are
inconsistent with the terms of this Plan as then in effect unless this Plan
could have been amended to eliminate such inconsistency without further approval
by the shareholders of the Company.
 
14.  Transferability.
 
(a)  No Option Right granted under this Plan shall be transferable by the
Participant except by will or the laws of descent and distribution. Except as
otherwise determined by the Board, Option Rights will be exercisable during the
Participant’s lifetime only by the Participant or, in the event of the
Participant’s legal incapacity to do so, by the Participant’s guardian or legal
representative acting on behalf of the Participant in a fiduciary capacity under
state law and/or court supervision.
 
(b)  The Board may specify at the Date of Grant that part or all of the shares
of Common Stock that are (i) to be issued or transferred by the Company upon the
exercise of Option Rights, upon the termination of the Restriction Period
applicable to Restricted Stock Units or upon payment under any grant of
Performance Shares or Performance Units or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 6 of this Plan, will be subject to further restrictions on transfer.
 
15.  Withholding Taxes. The Participant must satisfy all applicable federal,
state, and local or other income and employment tax withholding obligations
before the Company will deliver stock certificates or otherwise recognize
ownership of Common Stock under an award made under this Plan. The Company may
satisfy the withholding obligations through additional withholding on salary or
wages. If the Company elects not to or cannot withhold from other compensation,
then the Participant must pay the Company the full amount, if any, required for
withholding or have a broker tender to the Company cash equal to the withholding
obligations. Payment of withholding obligations is due before the Company will
issue any shares on exercise or release from forfeiture or otherwise in payment
of any award granted under this Plan or, if the Company so requires, at the same
time as the payment of the Option Price unless the Company determines otherwise.
If provided for in an Evidence of Award or approved by the Board in its sole
discretion, a Participant may satisfy such tax obligations in whole or in part
by delivery of shares of Common Stock, including shares retained from the award
made under this Plan creating the tax obligation, valued at their Market Value
Per Share; provided, however, except as otherwise provided by the Board, that
the total tax withholding where Common Stock is being used to satisfy such tax
obligations cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income). Shares surrendered to satisfy tax withholding requirements
cannot be subject to any repurchase, forfeiture, unfulfilled vesting or other
similar requirements.


13

--------------------------------------------------------------------------------


 
16.  Compliance with Section 409A of the Code.
 
(a)  To the extent applicable, it is intended that this Plan and any grants made
hereunder comply with the provisions of Section 409A of the Code. This Plan and
any grants made hereunder shall be administrated in a manner consistent with
this intent, and any provision that would cause this Plan or any grant made
hereunder to fail to satisfy Section 409A of the Code shall have no force and
effect until amended to comply with Section 409A of the Code (which amendment
may be retroactive to the extent permitted by Section 409A of the Code and may
be made by the Company without the consent of Participants). Any reference in
this Plan to Section 409A of the Code will also include any regulations or any
other guidance promulgated with respect to such Section by the U.S. Department
of the Treasury or the Internal Revenue Service.
 
(b)  In order to determine for purposes of Section 409A of the Code whether a
Participant is employed by a member of the Company’s controlled group of
corporations under Section 414(b) of the Code (or by a member of a group of
trades or businesses under common control with the Company under Section 414(c)
of the Code) and, therefore, whether the shares of Common Stock that are or have
been purchased by or awarded under this Plan to the Participant are shares of
“service recipient” stock within the meaning of Section 409A of the Code:
 
(i)  In applying Code Section 1563(a)(1), (2) and (3) for purposes of
determining the Company’s controlled group under Section 414(b) of the Code, the
language “at least 50 percent” is to be used instead of “at least 80 percent”
each place it appears in Code Section 1563(a)(1), (2) and (3); and
 
(ii)  In applying Treasury Regulation Section 1.414(c)-2 for purposes of
determining trades or businesses under common control with the Company for
purposes of Section 414(c) of the Code, the language “at least 50 percent” is to
be used instead of “at least 80 percent” each place it appears in Treasury
Regulation Section 1.414(c)-2.
 
(c)  Notwithstanding any provision of this Plan to the contrary, to the extent
an award shall be deemed to be vested or restrictions lapse, expire or terminate
upon the occurrence of a Change of Control and such Change of Control does not
constitute a “change in the ownership or effective control” or a “change in the
ownership or a substantial portion of the assets” of the Company within the
meaning of Section 409A(a)(2)(A)(v) of the Code, then even though such award may
be deemed to be vested or restrictions lapse, expire or terminate upon the
occurrence of the Change of Control or any other provision of this Plan, payment
will be made, to the extent necessary to comply with the provisions of Section
409A of the Code, to the Participant upon the earliest to occur of (i) the
Participant’s “separation from service” with the Company (determined in
accordance with Section 409A of the Code); provided, however, that if the
Participant is a “specified employee” (within the meaning of Section 409A of the
Code), then the payment date shall be the date that is six months after the date
of the Participant’s separation from service with the Company, (ii) the date
payment otherwise would have been made in the absence of any provisions in this
Plan to the contrary (provided such date is permissible under Section 409A of
the Code), or (iii) the Participant’s death.


14

--------------------------------------------------------------------------------


 
17.  Parachute Limitations. Notwithstanding any other provision of this Plan or
of any other agreement, contract, or understanding heretofore or hereafter
entered into by a Participant with the Company or any Subsidiary, except an
Other Agreement, and notwithstanding any Benefit Arrangement, if the Participant
is a “disqualified individual,” as defined in Section 280G(c) of the Code, any
Option Right, Restricted Stock, Restricted Stock Unit, Performance Share or
Performance Unit held by that Participant and any right to receive any payment
or other benefit under this Plan shall not become exercisable or vested (i) to
the extent that such right to exercise, vesting, payment, or benefit, taking
into account all other rights, payments, or benefits to or for the Participant
under this Plan, all Other Agreements and all Benefit Arrangements, would cause
any payment or benefit to the Participant under this Plan to be considered a
Parachute Payment and (ii) if, as a result of receiving a Parachute Payment, the
aggregate after-tax amounts received by the Participant from the Company under
this Plan, all Other Agreements and all Benefit Arrangements would be less than
the maximum after-tax amount that could be received by the Participant without
causing any such payment or benefit to be considered a Parachute Payment. In the
event that the receipt of any such right to exercise, vesting, payment or
benefit under this Plan, in conjunction with all other rights, payments or
benefits to or for the Participant under any Other Agreement or any Benefit
Arrangement would cause the Participant to be considered to have received a
Parachute Payment under this Plan that would have the effect of decreasing the
after-tax amount received by the Participant as described in clause (ii) of the
preceding sentence, then the Participant shall have the right, in the
Participant’s sole discretion, to designate those rights, payments or benefits
under this Plan, any Other Agreements and any Benefit Arrangements that should
be reduced or eliminated so as to avoid having the payment or benefit to the
Participant under this Plan be deemed to be a Parachute Payment.
 
18.  Effective Date. This Plan will be effective as of the Effective Date.
 
19.  Amendments.
 
(a)  The Board may at any time and from time to time amend this Plan in whole or
in part; provided, however, that if an amendment to this Plan (i) would
materially increase the benefits accruing to Participants under this Plan, (ii)
would materially increase the number of securities which may be issued under
this Plan, (iii) would materially modify the requirements for participation in
this Plan or (iv) must otherwise be approved by the shareholders of the Company
in order to comply with applicable law or the rules of the Nasdaq Stock Market
LLC or, if the shares of Common Stock are not traded on the Nasdaq Capital
Market, the principal national securities exchange upon which the shares of
Common Stock are traded or quoted, then, such amendment will be subject to
shareholder approval and will not be effective unless and until such approval
has been obtained. In addition, if at any time the approval of the Company’s
shareholders is required under Section 422 of the Code in order to amend this
Plan, then such amendment will also be subject to shareholder approval and will
not be effective unless and until such approval has been obtained. Unless
otherwise specified in the amendment, any amendment to this Plan adopted in
accordance with this Section 19 shall apply to, and be binding on the holders
of, all awards outstanding under this Plan at the time the amendment is adopted,
provided the Board determines that such amendment does not materially or
adversely affect the rights of Participants.
 
(b)  The Board will not, without the further approval of the shareholders of the
Company, authorize the amendment of any outstanding Option Right to reduce the
Option Price. Furthermore, no Option Right will be cancelled and replaced with
awards having a lower Option Price without further approval of the shareholders
of the Company. This Section 19(b) is intended to prohibit the repricing of
“underwater” Option Rights and will not be construed to prohibit the adjustments
provided for in Section 11 of this Plan or other adjustments necessary to
continue compliance with Section 409A of the Code.
 
(c)  If permitted by Section 409A of the Code, in case of termination of
employment by reason of death, Disability or Retirement, or in the case of
unforeseeable emergency or other special circumstances, of a Participant who
holds an Option Right not immediately exercisable in full, or any shares of
Restricted Stock as to which the substantial risk of forfeiture or the
prohibition or restriction on transfer has not lapsed, or any Restricted Stock
Units as to which the Restriction Period has not been completed, or any
Performance Shares or Performance Units which have not been fully earned, or who
holds shares of Common Stock subject to any transfer restriction imposed
pursuant to Section 14 of this Plan, the Board may, in its sole discretion,
accelerate the time at which such Option Right, or other award may be exercised
or the time at which such substantial risk of forfeiture or prohibition or
restriction on transfer will lapse or the time when such Restriction Period will
end or the time at which such Performance Shares or Performance Units will be
deemed to have been fully earned or the time when such transfer restriction will
terminate or may waive any other limitation or requirement under any such award.
 
(d)  Subject to Section 19(b) of this Plan, the Board may amend the terms of any
award theretofore granted under this Plan prospectively or retroactively, except
in the case of a Covered Employee where such action would result in the loss of
the otherwise available exemption of the award under Section 162(m) of the Code
and the Board intends that such award should qualify as “performance-based
compensation” for purposes such section. In such case, the Board will not make
any modification of the Management Objectives or the level or levels of
achievement with respect to such Covered Employee. Subject to Section 11 of this
Plan, no such amendment shall impair the rights of any Participant without the
Participant’s consent.


15

--------------------------------------------------------------------------------


 
20.  Termination. The Board may, in its discretion, terminate this Plan at any
time. Termination of this Plan will not affect the rights of Participants or
their successors under any awards outstanding hereunder and not exercised in
full on the date of termination. No grant will be made under this Plan more than
10 years after the date on which this Plan is first approved by the shareholders
of the Company, but all grants made on or prior to such date will continue in
effect thereafter subject to the terms thereof and of this Plan.
 
21.  Requirements of Law.
 
(a)  The Company shall not be required to sell or issue any shares of Common
Stock under any award under this Plan if the sale or issuance of such shares
would constitute a violation by the Participant, any other individual exercising
an Option Right, or the Company of any provision of any law or regulation of any
governmental authority, including, without limitation, any federal or state
securities laws or regulations. If at any time the Company shall determine, in
its discretion, that the listing, registration or qualification of any shares
subject to an award under this Plan upon any securities exchange or under any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the sale or issuance of shares under this Plan, no shares of
Common Stock may be issued or sold to the Participant or any other individual
exercising an Option Right pursuant to such award unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company, and any delay
caused thereby shall in no way affect the date of termination of the award.
Without limiting the generality of the foregoing, in connection with the
Securities Act, upon the exercise of any Option Right or the delivery of any
shares of Common Stock underlying an award under this Plan, unless a
registration statement under the Securities Act is in effect with respect to the
shares of Common Stock covered by such award, the Company shall not be required
to sell or issue such shares unless the Board has received evidence satisfactory
to it that the Participant or any other individual exercising an Option Right
may acquire such shares pursuant to an exemption from registration under the
Securities Act. Any determination in this connection by the Board shall be
final, binding and conclusive. The Company may, but shall in no event be
obligated to, register any securities covered by this Plan pursuant to the
Securities Act. The Company shall not be obligated to take any affirmative
action in order to cause the exercise of an Option Right or the issuance of
shares of Common Stock pursuant to the Plan to comply with any law or regulation
of any governmental authority. As to any jurisdiction that expressly imposes the
requirement that an Option Right shall not be exercisable until the shares of
Common Stock covered by such Option Right are registered or are exempt from
registration, the exercise of such Option Right under circumstances in which the
laws of such jurisdiction apply shall be deemed conditioned upon the
effectiveness of such registration or the availability of such an exemption.
 
(b)  With respect to Persons subject to Section 16 of the Exchange Act,
transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3 promulgated under the Exchange Act. To the extent any
provision of this Plan or action by the Board fails to so comply, it shall be
deemed modified so as to be in compliance with such rule or, if such
modification is not possible, it shall be deemed to be null and void to the
extent permitted by law and deemed advisable by the Board. In the event that
Rule 16b-3 promulgated under the Exchange Act is revised or replaced, the Board
may exercise its discretion to modify this Plan in any respect necessary to
satisfy the requirements of, or to take advantage of any features of, the
revised exemption or its replacement.
 
22.  Governing Law. This Plan and all grants and awards and actions taken
thereunder shall be governed by and construed in accordance with the internal
substantive laws of the State of Minnesota.
 
23.  Unfunded Plan. This Plan is intended to be an unfunded plan. Participants
are and shall be at all times general creditors of the Company with respect to
all awards granted under this Plan. If the Board or the Company chooses to set
aside funds in a trust or otherwise for the payment of awards granted under this
Plan, such funds shall at all times be subject to the claims of the creditors of
the Company in the event of its bankruptcy or insolvency.


16

--------------------------------------------------------------------------------


 
24.  Miscellaneous Provisions.
 
(a)  The Company will not be required to issue any fractional shares of Common
Stock pursuant to this Plan. The Board may provide for the elimination of
fractions or for the settlement of fractions in cash.
 
(b)  This Plan will not confer upon any Participant any right with respect to
continuance of employment or other service with the Company or any Subsidiary,
nor will it interfere in any way with any right the Company or any Subsidiary
would otherwise have to terminate such Participant’s employment or other service
at any time.
 
(c)  To the extent that any provision of this Plan would prevent any Option
Right that was intended to qualify as an Incentive Stock Option from qualifying
as such, that provision will be null and void with respect to such Option Right.
Such provision, however, will remain in effect for other Option Rights and there
will be no further effect on any provision of this Plan.
 
(d)  Absence on leave approved by a duly constituted officer of the Company or
any of its Subsidiaries shall not be considered interruption or termination of
service of any employee for any purposes of this Plan or awards granted
hereunder, except that no awards may be granted to an employee while he or she
is absent on leave.
 
(e)  No Participant shall have any rights as a shareholder with respect to any
shares subject to awards granted to such Participant under this Plan prior to
the date as of which such Participant is actually recorded as the holder of such
shares upon the stock records of the Company.
 
(f)  The Board may condition the grant of any award or combination of awards
authorized under this Plan on the surrender or deferral by the Participant of
such Participant’s right to receive a cash bonus or other compensation otherwise
payable by the Company or a Subsidiary to the Participant.
 
(g)  Participants shall provide the Company with a written election form setting
forth the name and contact information of the Person who will have beneficial
ownership rights upon the death of the Participant.
 
(h)  If any provision of this Plan is or becomes invalid, illegal or
unenforceable in any jurisdiction, or would disqualify this Plan or any award
under any law deemed applicable by the Board, such provision shall be construed
or deemed amended or limited in scope to conform to applicable laws or, in the
discretion of the Board, it shall be stricken and the remainder of this Plan
shall remain in full force and effect.
 
 
17
 